REISSUED FOR PUBLICATION
                              OR\G\NAL                                           JUL 27 2017
                                                                                   OSM
                                                                       U.S. COURT OF FEDERAL CLAIMS
    Jfn tbe Wniteb             ~tates        QCourt of jfeberal QClaims
                           OFFICE OF SPECIAL MASTERS
                                     No. 17-0llV
                                 Filed: June 27, 2017
                                                                            FILED
                                                                             JUN 2 7 20\7
*************************
                        *                                                           OSM
                                                                               U.S. COURT OF
EDITH MARRERO-FUOG,                            *                              FEDERAL CLAIMS

                                               *
                       Petitioner,             *               Failure to Prosecute;
               v.                              *               Failure to Follow Court
                                               *               Orders; Dismissal
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
                       Respondent.             *
                                               *
************ * * * * * * * ** * * * *

                         DECISION DISMISSING PETITION

        On January 5, 2017, I filed an Initial Order requiring Edith Marrero-Fuog (the
Petitioner) to file the medical records that are relevant to this case, or a status report, by
February 2 I, 2017. However, Petitioner neither filed the medical records, nor filed a
request for additional time to do so. On March 3, 2017, I filed an Order directing
Petitioner to file her overdue status report immediately. Petitioner did not respond to that
Order. On April 17, 2017, I filed another Order directing Petitioner to file her overdue
status report immediately. Petitioner has not responded.

    Since filing her Petition on January 4, 2017, Petitioner has not filed any medical
records, or any other document to support her claim. On May 17, 2017, I filed a "Final
Warning" indicating that this petition would be dismissed if Petitioner failed to respond.
Again, Petitioner has not responded.

        Petitioner has not prosecuted this case or responded to court orders, nor has she
offered any explanation for her failure to do so. It is Petitioner's duty to prosecute her
case, and to follow court orders. Tsekouras v. Secy, HHS, 26 Cl. Ct. 439 (1992), aff'd
per curiam, 991F.2d810 (Fed. Cir. 1993); Sapharas v. Sec'y, HHS, 35 Fed. Cl. 503
( 1996); Vaccine Rule 21 (b). Accordingly, this case is dismissed for failure to
prosecute and failure to follow court orders. The clerk shall enter judgment
accordingly.



                                                   ,#7~
IT IS SO ORDERED.


                                                       George L. Hasifi1is:Jf>
                                                       Special Master